Citation Nr: 1103342	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in which the Veteran was denied service connection for 
hypertension.  That decision also awarded service connection for 
asbestosis and assigned a noncompensable rating.  The Veteran 
filed a notice of disagreement (NOD) in March 2008 as to the RO's 
denial of service connection for hypertension and the assignment 
of a noncompensable rating for asbestosis.  

The Board notes that in March 2007, the Veteran claimed service 
connection for heart failure, which was denied by the RO in a 
June 2008 decision.  In August 2008, the Veteran filed an NOD 
with the June 2008 RO decision, and a statement of the case (SOC) 
with regard to the issue of service connection for heart failure 
was issued in February 2009.  Also in February 2009, the RO 
increased the Veteran's disability evaluation for service-
connected asbestosis to 60 percent.  In a March 2009 VA Form 9 
(Appeal to the Board of Veterans' Appeals), the Veteran 
specifically withdrew his appeal with regard to the issue of an 
increased rating for service-connected asbestosis.  In September 
2009, the Veteran specifically withdrew his appeal with regard to 
the issue of entitlement to service connection for heart failure.  
Accordingly, the only issue currently before the Board is 
entitlement to service connection for hypertension.

On August 4, 2010, the Veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO. A transcript of that hearing is also of record.

REMAND

The Veteran states that he suffers from hypertension that is 
related to service or to his service-connected asbestosis.  A 
review of the Veteran's service treatment records (STRs) shows 
that his blood pressure was recorded as 110/60 in January 1967 
and as 136/80 in December 1970.  Post-service medical records 
show a current diagnosis and history of hypertension, which the 
Veteran maintains he was diagnosed with around age 40.  In 
October 2007, the Veteran was awarded service connection for 
asbestosis and assigned a noncompensable disability rating, 
effective January 26, 2007.  In February 2009, his asbestosis 
evaluation was increased to 60 percent disabling, effective 
September 12, 2008.  In support of his claim, the Veteran has 
submitted oral and written statements attesting to the fact that 
his VA physician informed him that his service-connected 
asbestosis aggravated his hypertension.  

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disability may also be found service connected on a secondary 
basis by demonstrating that the disability is either (1) 
proximately due to or the result of an already service-connected 
disease or injury or (2) aggravated by an already service-
connected disease or injury.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310 (2010).

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim of service connection 
for hypertension.  In accordance with the duty-to-assist 
provisions codified at 38 U.S.C.A § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or 
examination is required if the information and evidence of record 
does not contain sufficiently competent medical evidence to 
decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has a current diagnosis of hypertension.  Further, 
the Veteran has asserted that his VA physician informed him that 
his hypertension was aggravated by his asbestosis.  Although a 
review of the Veteran's VA treatment records fails to disclose 
such a statement, the Board finds that the Veteran's testimony 
meets the "low threshold" necessary to establish entitlement to 
a VA medical examination.  See McLendon, 20 Vet. App. at 83.  
Accordingly, the Board finds that the claim of service connection 
for hypertension must be remanded for a VA medical examination 
that addresses the etiology of the Veteran's current 
hypertension, to include consideration of whether the Veteran's 
hypertension may be secondary to his service-connected 
asbestosis.  Thus, the examiner should include a nexus opinion as 
to whether it is at least as likely as not that the Veteran's 
hypertension is attributable to his active military service or to 
a service-connected disability.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his hypertension or 
related symptoms since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

The Veteran is reminded that he too 
can submit evidence in support of his 
claim.  If the Veteran has any 
evidence not previously submitted, 
other than his own statements, 
relating his hypertension to service 
or to a service-connected disability, 
he should submit such evidence.  He is 
specifically invited to submit a 
statement from the physician who said 
that asbestosis aggravates 
hypertension.

2.  Schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for 
hypertension.  (This should be done 
after action requested in paragraph 1, 
above is completed to the extent 
feasible.)  The claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner as 
part of the examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should provide an opinion 
as to whether the Veteran's currently 
diagnosed hypertension is at least as 
likely as not related to his period of 
military service.  An opinion should 
also be provided as to whether 
service-connected asbestosis has 
caused or made chronically worse the 
Veteran's hypertension.  All opinions 
should be set forth in detail and 
explained in the context of the 
record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

